         Case 1:19-cv-03820-PGG Document 35 Filed 08/29/19 Page 1 of 1




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


DURACELL U.S. OPERATIONS, LLC., a Delaware
corporation;

                     Plaintiff,

vs.                                                     Case No. 1:19-cv-3820 (PGG)

MY IMPORTS USA LLC, a New Jersey limited liability      RULE 7.1 DISCLOSURE
company, MY IMPORT USA INC., a New Jersey
corporation, MANSUR MAQSUDI (a/k/a MANSUR
MAQ), an individual, JIAN YANG ZHANG (a/k/a
KEVIN ZHANG), an individual;

                     Defendants.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff My Imports USA

LLC. represents that My Imports USA LLC has no parent corporation. No publicly held

corporation owns more than 10% of its stock.

Dated: New York, New York
       August 29, 2019

                                           COWAN, LIEBOWITZ & LATMAN, P.C.



                                           By: /s/ Kieran G. Doyle___________
                                                  Kieran G. Doyle
                                                  Ariana J. Sarfarazi
                                           114 West 47th Street
                                           New York, New York 10036
                                           (212) 790-9200
                                           Attorneys for Defendants
                                           My Imports USA LLC and
                                           Mansur Maqsudi
